CALHOUN, J.
The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary 'for two years.
The record is before us without a statement of facts or bills of exception. We note that the verdict of the jury finding the appellant guilty assessed his punishment at two years in the penitentiary, while the sentence fixed his punishment at confinement in the penitentiary for a straight term of two years. The sentence will therefore be reformed so as to assess appellant’s punishment at confinement in the penitentiary for an indeterminate period of not less than one year nor more than two years, and, as so reformed, no question being presented for review, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by- the judges of the Court of Criminal Appeals, and approved by the court.